Citation Nr: 0512457	
Decision Date: 05/05/05    Archive Date: 05/18/05

DOCKET NO.  03-03 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for motor and sensory 
neuropathy type 2, claimed as peripheral neuropathy.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher J. McEntee, Associate Counsel  


INTRODUCTION

The veteran had active service from October 1969 to July 
1971.              

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in September 
2002 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.  In March 2004, the Board 
remanded this matter for further medical inquiry related to 
the veteran's claimed disorder.  The appeal is again before 
the Board for consideration.           

The Board notes at the outset that the earliest diagnosis of 
record of a neuropathic disorder is found in a private 
medical consult note from the University of Michigan Medical 
Center.  The physician authoring this note characterized the 
veteran's disorder as motor and sensory neuropathy.  
Throughout this decision, however, the Board characterizes 
the veteran's disorder as peripheral neuropathy.  It does so 
for the following reasons - the University of Michigan 
Medical Center later characterized the veteran's disorder as 
peripheral neuropathy in a consult note dated in June 2001; 
in a November 2002 consult note, the University of Michigan 
Medical Center characterized the veteran's disorder as 
"peripheral neuropathy which is believed to be secondary to 
hereditary sensory motor neuropathy"; in the veteran's 
original November 2001 claim, the veteran claimed service 
connection for peripheral neuropathy; and finally, after 
reviewing the entire claims file, two VA physicians 
characterized the veteran's disorder as peripheral neuropathy 
following their VA compensation examination of the veteran in 
April 2004.   

Given this background, and because current VA law has a 
favorable presumption period for veterans with peripheral 
neuropathy, the Board has decided to analyze the veteran's 
claim as one for peripheral neuropathy within the context of 
38 C.F.R. § 3.309(e).  


FINDINGS OF FACT

1.	The veteran served in the Republic of Vietnam.

2.	The veteran's peripheral neuropathy was not manifested 
during the veteran's active military service or within one 
year after service, and is not otherwise related to such 
service.

3.	The record contains no competent evidence indicating that 
the veteran's peripheral neuropathy is causally related to 
his active service or any incident therein, to include any 
exposure to Agent Orange or other chemicals.


CONCLUSION OF LAW

The veteran's peripheral neuropathy disorder was not incurred 
in or aggravated by service, nor may it be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1116, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.313 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for a peripheral 
neuropathy disorder.  In the interest of clarity, the Board 
will initially discuss whether this issue has been properly 
developed for appellate purposes.  The Board will then 
address the issue on appeal, providing relevant VA law and 
regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

The Board is generally required to address the Veterans 
Claims Assistance Act of 2000 (VCAA) that became law in 
November 2000.  The VCAA provides, among other things, that 
the VA shall make reasonable efforts to notify a claimant of 
the evidence necessary to substantiate a claim for benefits 
under laws administered by the VA.  The VCAA also requires 
the VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C.A. 
§ 5103A; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
the present case, the veteran was informed of the evidence 
needed to substantiate his claim by means of a rating 
decision issued in September 2002, a Statement of the Case 
issued in January 2003, Supplemental Statements of the Case 
issued in August 2003 and November 2004, as well as an April 
2002 letter by the RO.

In the rating decision, the veteran was informed of the basis 
for the denial of his claim and of the type of evidence that 
he needed to submit to prevail.  In the Statement of the Case 
and Supplemental Statements of the Case, the RO notified the 
veteran of all regulations pertinent to his claim, informed 
him of the reasons for the denials, and provided him with 
additional opportunity to present evidence and argument.  In 
addition, the RO advised the veteran in its April 2002 letter 
of the respective duties of the VA and of the veteran in 
obtaining that evidence.  This letter was provided to the 
veteran before the RO denied his claim in September 2002.  
Pelegrini v. Principi, 17 Vet. App. 412 (2004) (holding that 
a VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits).  Therefore, the Board 
finds that the rating decision, the Statement of the Case, 
the Supplemental Statements of the Case, and the notification 
letter provided by the RO specifically satisfy the notice 
requirements of 38 U.S.C.A. § 5103 of the new statute. 

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  Here, the 
Board notes that there does not appear to be any outstanding 
medical records that are relevant to this appeal.  The 
veteran was also afforded a VA compensation examination in 
April 2004, which appears adequate for rating purposes.  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA. 




II.  Discussion

The veteran claims service connection for a peripheral 
neuropathy disorder.  For the reasons set forth below, the 
Board finds the preponderance of the evidence against his 
claim.  

A.	Background

The veteran served in the Republic of Vietnam between July 
1970 and July 1971.  The veteran claims exposure to Orange 
Agent during this service.  He states that this exposure 
caused his currently diagnosed peripheral neuropathy.  He 
maintains that he began experiencing symptoms associated with 
peripheral neuropathy soon after arriving home from Vietnam 
in July 1971.  He stated that at that time he felt pain in 
his calves and legs.  He stated that this pain worsened over 
time.  He stated that by the late 1980s and early 1990s he 
began feeling a burning sensation in his feet as well.  He 
stated that he cannot stand for extended periods of time and 
that the burning and aching sensation in his feet causes him 
sleep difficulties.    

The veteran's service medical records are negative for any 
complaints, treatment, or diagnoses of peripheral neuropathy, 
neurological disorders, or for the symptoms he currently 
cites as manifestations of his disorder.  

Records reflecting a routine physical examination dated in 
June 1996 indicate disorders related to back pain, sinusitis, 
otitis externa, and rectal bleeding.  These records indicate 
no symptoms, complaints, or treatment for peripheral 
neuropathy. 

The earliest evidence of record showing complaints of a 
neuropathic disorder is found in medical treatment records 
dated in April 1999.  The earliest diagnosis of such a 
disorder is found in a medical report dated in July 1999.  In 
this report, the examiner speculated that the veteran's 
disorder may be hereditary based on the prevalence of 
neuropathic symptoms among the veteran's relatives.  

In March 2004, the Board remanded this appeal for further 
medical inquiry.  In its remand, the Board noted that private 
medical reports indicated that the veteran's disorder may be 
hereditary.  The Board then directed further inquiry on the 
issue of whether active service may have aggravated a 
disorder that may have existed at the time of the veteran's 
induction into active service.  

In the subsequent April 2004 VA compensation examination, the 
examiners diagnosed the veteran with peripheral neuropathy.  
They stated that the veteran had this disorder for at least 
five years, and perhaps for as much as 20 years.  They also 
stated that the private physician who rendered the veteran's 
July 1999 diagnosis noted that the veteran stated that he had 
only been symptomatic for approximately one year at that 
time.  The private physician also detailed that several 
members of the veteran's family experienced symptoms 
associated with peripheral neuropathy.  

The April 2004 VA examiners stated that the most likely 
etiologies of the disorder include hereditary neuropathy or 
alcoholic neuropathy.  The examiners then stated that even if 
the veteran had been exposed to Agent Orange, the herbicide 
would likely not relate to the veteran's disorder because his 
symptoms did not begin manifesting until at least ten years 
after the veteran left Vietnam, and have worsened 
progressively since without further exposure.  The examiners 
closed their impressions by stating that they found no 
evidence that the veteran had symptoms of neuropathy during 
service or that his service influenced his later development 
of neuropathic symptoms.          

B.  	Law and Regulations  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty in the 
active military, naval, or air service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303 (2004).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in active service.  
38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed in 38 C.F.R. § 3.309(e), shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  The last date on which such a veteran shall be 
presumed to have been exposed to a herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113, 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes), Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft- 
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  See 38 C.F.R. § 
3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii).  For the purposes of this section, 
the term acute and subacute peripheral neuropathy means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset.  38 C.F.R. § 3.309(e).



C.	Analysis

Based on the evidence of record in this matter, the Board 
finds that the veteran has a current peripheral neuropathy 
disorder.  The evidence shows, however, that the veteran's 
disorder did not become manifest to a degree of 10 percent or 
more within a year after the last date of his service in 
Vietnam.  In fact, the earliest evidence of record noting a 
neuropathic disorder is found in private medical records 
dated in April 1999, over 28 years following the veteran's 
service in Vietnam.  

The Board has considered that the veteran claims that he 
experienced leg pain soon after separation from service.  
Nevertheless, his claim is not supported by competent medical 
evidence of record.  Rather, the competent medical evidence 
preponderates against his claim by indicating that the 
disorder did not manifest itself until the late 1990s - in a 
consult note accompanying the July 1999 neuropathy diagnosis, 
the treating physician noted that the veteran stated that his 
symptoms began manifesting only one year earlier.  Even the 
veteran's statements to the April 2004 VA examiner 
preponderate against his claim - in the examination, the 
veteran stated that his symptoms began 20 years earlier.  
Even if this were true, this would still establish onset of 
symptoms 13 years after separation from service, or well 
beyond the presumptive one-year period.  38 C.F.R. § 
3.309(e).       

The Board finds therefore that the veteran is not entitled to 
a presumption of service connection based on exposure to 
herbicide during service in Vietnam.

Even if a veteran is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).  

Direct service connection will be granted where the record 
demonstrates (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  
 
A review of the record reveals that, though there is evidence 
of a current disorder, there is no competent evidence of its 
in-service incurrence, no competent evidence that it was 
aggravated by active service, and no competent medical 
evidence linking the disorder to active service.  Pond, 12 
Vet. App. 346.  

Specifically, the veteran's service medical records are 
silent for a peripheral neuropathy disorder.  The veteran's 
separation medical examination is silent for any symptoms, 
complaints, or diagnoses associated with peripheral 
neuropathy.  The earliest claim of peripheral neuropathy is 
November 2001, the earliest diagnosis is July 1999, and the 
earliest complaints are in medical treatment records dated in 
April 1999.  And finally, there is no evidence from a 
physician connecting the peripheral neuropathy disorder to 
active service.  Pond, 12 Vet. App. at 346.  By contrast, the 
competent medical evidence of record addressing nexus to 
service - rendered by the April 2004 VA examiners - stated 
that the veteran's military service did not influence the 
veteran's later development of peripheral neuropathy.  
Moreover, as to the issue of aggravation, the opinion stated 
that though it is likely that the veteran's disorder is 
hereditary, there is no link between it and military service 
because, at the earliest, the veteran's disorder first 
manifested itself in the 1980s, well after his service in 
Vietnam.  

The Board finds therefore that the record lacks requisite 
evidence to support the direct service connection theory of 
entitlement as well.    

In conclusion, the Board finds that the preponderance of the 
probative evidence of record shows that the veteran's 
peripheral neuropathy is neither causally related to his 
active service or any incident therein, including his claimed 
exposure to Agent Orange.  Therefore, the benefit of the 
doubt doctrine is not for application in the instant case.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection  for motor and sensory 
neuropathy type 2, claimed as peripheral neuropathy is 
denied.  



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


